Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend claim 18 as follows:
18. The method of claim 16, further comprising: disengaging a latch that engages with the tray to enable [[the]]a step of rotating the support post away from the first position.

Allowable Subject Matter

2.	Claims 1-20 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 11 & 16 and at least in part, because 	Independent claims 1, recite the limitations: “… a support post… the support 
Independent claim 11 recites the limitations: “…wherein each support post in the plurality of support posts includes: a rotating pin having a cylindrical passage through which the shaft passes, the rotating pin being coupled to the support post to allow the support post to rotate about the rotating pin and about the shaft; and a locking pin having a latch that is configured to engage with a corresponding opening on the tray.”,
Independent claim 16 recites the limitations: “…rotating a support post, connected to a tray via a shaft that passes through a rotating pin, which enables rotation of the support post around two axes, from a first position in which the support post accommodates cables leaving a networking device, to a second position that provides access to ports of the networking device…”,
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 11 & 16 are believed to render said claims and all claims depending therefrom (claims 2-10, 12-15 & 17-20) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL A MATEY/Examiner, Art Unit 2835